DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: element 110.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Page 3 line 20 through page 4 line 1 reads “battery laminate and. A terminal” should read “battery laminate and a terminal”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Suga et al. (US 20110183166-hereinafter Suga) in view of Honda (US 20170309884).

Regarding claim 1, Suga teaches solid state battery and laminate comprising: 
a cathode including a cathode layer on one surface of a first current collector (Suga [0009] a collector having a positive electrode active material layer formed on one side; also [0055] positive electrode active material layer 23 and collector 22);
an anode located opposite the cathode and including an anode layer on one surface of a second current collector facing the cathode (Suga [0055] negative electrode active material layer, Figure 2);
a plurality of solid electrolytes (Suga [0076] electrolyte layer 25 is an all-solid polymer electrolyte) located between the cathode and the anode (Suga [0055] electrolyte layers 25 arranged alternately between the bipolar electrodes 21); and
a plurality of bipolar electrodes (Suga Figure 2; [0055] bipolar electrodes 21), each bipolar electrode being located between adjacent solid electrolytes and including another cathode layer on one 
a cathode terminal plate disposed adjacent to the cathode (Suga Figure 2; [0053] positive electrode terminal plate 101);
an anode terminal plate disposed adjacent to the anode (Suga Figure 2; [0053] negative electrode terminal plate 102);
and a case encapsulating the solid-state battery laminate, the cathode terminal plate and the anode terminal plate (Suga Figure 2 Outer covering 103).
Suga fails to teach wherein the case covering the battery elements is a resin case.

Honda discloses a battery with an outer covering body which encloses the battery elements. Honda teaches of a first outer cover body 310 that may be a sealing case such as a resin case (Honda [0088]). Honda suggests that a laminate case and a resin case is interchangeable (Honda [0088]).

Therefore, it would have been obvious to a skilled artisan as of the effective filing date to replace Suga’s casing with Honda’s resin case such that the battery elements are enclosed within the battery casing. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Suga et al. (US 20110183166-hereinafter Suga) in view of Honda (US 20170309884) as applied to claim 1 above, and further in view of Watanabe et al. (US 20040253512-hereinafter Watanabe).

Regarding claim 2, modified Suga teaches all of the claim limitations of claim 1 above. Suga further teaches wherein a portion of the cathode terminal plate and a portion of the anode terminal plate extend to have greater lengths than a length of the solid-state battery laminate (Suga Figure 2 Terminal plates 101 and 102 extend past the electrode assembly),
wherein the cathode terminal plate and the anode terminal plate each have a terminal end bent toward the solid-state battery laminate (Suga Figure 2; terminals have a bent portion that projects toward the solid state battery laminate).
Suga fails to teach wherein a terminal block covers each terminal end and is formed integrally with the resin case.
Watanabe discloses a bipolar battery and a method of making a bipolar battery. Watanabe teaches wherein a resin group 10 and 11 (Watanabe Figure 5) covers and seals the electrode assembly at the top and bottom portions as well as the side portion such that the resin group provides vibration proof accompanied by an increase in the number of connecting works (Watanabe [0043]) and such that a tight seal is produced that maintains gas-tightness, prevents leakage, and allows no atmospheric air to be admitted into the battery (Watanabe [0043]). The resin group 10 and 11 correspond to the terminal block of the instant application.
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate Watanabe’s resin groups 10 and 11 into Suga’s resin casing to provide the resin group as a terminal block that can maintain a seal for the battery casing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021.  The examiner can normally be reached on M-Th: 7 am-5 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.F./Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727